t c memo united_states tax_court theodore c and denise m schwartz petitioners v commissioner of internal revenue respondent docket no 2914-06l filed date theodore c and denise m schwartz pro sese michele e craythorn for respondent memorandum opinion ruwe judge petitioners filed a petition in response to a notice_of_determination concerning collection action s under sec_6320 and or in which respondent determined that a proposed levy should proceed to collect petitioners’ unpaid tax_liabilities for through years at issue pursuant to sec_6330 petitioners seek review of respondent’s determination the issue for decision is whether the appeals officer abused her discretion in determining not to consider petitioners’ collection alternative background the stipulation of facts and the attached exhibits are incorporated herein by this reference when the petition was filed petitioners resided in san rafael california petitioner theodore c schwartz is a self-employed dentist petitioners received two final notices of intent to levy and notice of your right to a hearing final notices each issued on date regarding petitioners’ unpaid federal income taxes including penalties and interest as follows year unpaid tax dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioners originally sought to have this case conducted under the small_tax_case procedures of sec_7463 however because petitioners’ total unpaid tax exceeds dollar_figure this court removed the small_tax_case designation and discontinued proceeding under the small_tax_case procedures of sec_7463 see schwartz v commissioner 128_tc_6 total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date petitioners through their authorized representative executed and submitted a form request for a collection_due_process_hearing attached was a letter which stated in relevant part levies placed on bank accounts would cause undue_hardship the taxpayer has made estimated_tax deposits for the taxpayer is completing financial form 433-a this will assist in determining repayment ability it would also result in the inability to pursue all avenues to resolve this liability and prevent the repayment of the outstanding liability owed to the internal_revenue_service in light of the taxpayer’s current situation it is requested that no enforcement action take place against theodore and denise schwartz the taxpayer is interested in resolving this liability as quickly and efficiently as possible on date respondent sent petitioners a letter acknowledging receipt of petitioners’ case in respondent’s san jose appeals_office on date appeals officer colleen cahill ms cahill sent petitioners a letter inviting them to contact her to schedule a sec_6330 hearing and to request that petitioners provide a completed form 433-a collection information statement for wage earners and self- employed individuals a signed tax_return and proof of estimated_tax payments for and on date ms cahill sent petitioners a second letter providing petitioners with a second opportunity to contact her to schedule a sec_6330 hearing and to submit the requested documentation petitioners’ authorized representative dwayne riggs ii mr riggs held a sec_6330 hearing by telephone on date for the years at issue with ms cahill who had no prior involvement with respect to the unpaid tax on the same day mr riggs faxed to ms cahill a letter offering a collection alternative in the form of an installment_agreement petitioners were not current with their estimated_tax payments at the time of their sec_6330 hearing and mr riggs did not raise any issues regarding the validity or the amount of the liability or any other issues during the sec_6330 also on date ms cahill made a real_property ownership search to verify petitioners’ residence address and to determine that petitioners have sufficient equity in their home to satisfy their tax_liabilities on or about date petitioners submitted to respondent via fax forms 433-a collection information statement for wage earners and self-employed individuals and 433-b collection information statement for businesses the record is unclear as to why ms cahill requested that petitioners submit form 433-a months after they already submitted it mr riggs’s letter explained that petitioners intended to sell their residence in order to pay their tax_liabilities but requested that petitioners be granted a stay of enforcement along with a minimal monthly payment plan until the sale of the residence the letter did not suggest a monthly payment amount but requested that the parties work together to arrive at an appropriate amount hearing the appeals_office issued a notice_of_determination concerning collection action s under sec_6320 and or for the years at issue on date the appeals_office determined that it could not consider petitioners’ proposal for a collection alternative because petitioners were not current with estimated_tax payments that enforced collection action was not more intrusive than necessary and that the irs should proceed with the collection action petitioners timely filed a petition to the tax_court challenging respondent’s determination discussion a taxpayer is entitled to a notice before levy and notice of the right to a fair hearing before an impartial officer of the internal_revenue_service office of appeals sec_6330 and b d if the taxpayer requests a hearing he may raise in that hearing any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in- compromise sec_6330 the taxpayer cannot raise issues relating to the underlying tax_liability if the taxpayer received a notice_of_deficiency or the taxpayer otherwise had an opportunity to dispute the tax_liability sec_6330 a determination shall be made which shall take into consideration those issues and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 petitioners raise only the issue of whether a collection action is appropriate and argue that the collection action is more intrusive than necessary a petition filed under sec_6330 must contain clear and concise lettered statements of the facts on which the petitioner bases each assignment of error rule b we generally consider only arguments issues and other matter that were raised at the collection hearing or otherwise brought to the attention of the appeals_office 118_tc_488 sec_301 f q a-f5 proced admin regs because petitioners do not dispute the existence or amount of their underlying tax_liabilities we review the determination for an abuse_of_discretion 117_tc_183 117_tc_117 the appeals officer’s consideration and rejection of petitioners’ collection alternative an installment_agreement was reasonable and not an abuse_of_discretion her determination not to consider petitioners’ proposed installment_agreement was based on applicable procedures contained in respondent’s internal_revenue_manual according to these procedures in determining whether a taxpayer is eligible for an installment_agreement an appeals officer must analyze the current year’s anticipated tax_liability if it appears a taxpayer will have a balance due at the end of the current_year the accrued liability may be included in an agreement compliance with filing paying estimated_taxes and federal tax deposits must be current from the date the installment_agreement begins internal_revenue_manual sec_5 the parties have stipulated that petitioners were not current with their estimated_tax payments at the time of their sec_6330 hearing the appeals officer informed petitioners that she could not consider an installment_agreement if petitioners were not current with their estimated_tax payments the appeals officer also found that all applicable law and procedural requirements were met petitioners conceded they owe the sums demanded their only relevant argument is that respondent should have accepted their proposed installment_agreement and that a levy is more intrusive than necessary and would cause undue_hardship the internal_revenue_manual provides procedures for proposed installment agreements see internal_revenue_manual sec_5 to those procedures contain compliance checks which are conducted to determine a taxpayer’s eligibility for an installment_agreement after a taxpayer requests such an agreement id sec_5 estimated payments intended to ensure that current taxes are paid are a significant component of the federal tax system and the appeals officer was entitled to rely on their absence in reaching her conclusions 126_tc_237 in fact petitioners' circumstances illustrate one of the reasons for requiring current compliance before granting collection alternatives such as an offer-in-compromise or an installment_agreement namely the risk of pyramiding tax_liability id see also 412_f3d_819 7th cir affg 123_tc_1 we generally consider only arguments issues and other matter that were raised at the collection hearing or otherwise brought to the attention of the appeals_office magana v commissioner supra pincite the appeals officer’s exercise of discretion therefore must be examined in light of the facts as they existed at the time the determination was made accordingly we hold that the appeals officer did not abuse her in addition to petitioners’ noncompliance with regard to their individual income taxes petitioners own and operate a dental practice which is currently being levied upon by respondent for unpaid employment_taxes at trial petitioner theodore c schwartz testified and presented evidence that he hoped would show petitioners were current with their estimated_tax payments at the time of trial the court suggested that if this were true and was the only obstacle to considering an installment_agreement the parties might be able to resolve their differences in a posttrial status report respondent stated that petitioners had not satisfied their estimated_tax liabilities for or discretion and respondent may proceed with the proposed levy action to reflect the foregoing decision will be entered for respondent
